DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method with steps of “depositing a first titanium-aluminum (TiAl) layer on and in physical contact with the stack of metal-based layers, wherein the first TiAl layer comprises a first Al/Ti ratio with a non-zero value; and depositing a second TiAl layer on the first TiAl layer, wherein the second TiAl layer comprises a second Al/Ti ratio, greater than the first Al/Ti ratio” along with other limitations of the claim.
Regarding claim 8, the prior art of record does not disclose or fairly suggest a method with steps of “depositing a first titanium-aluminum (TiAl) layer on the capping layer, wherein the first TiAl layer comprises a first Al/Ti ratio; depositing a second TiAl layer comprising a second Al/Ti ratio greater than the first Al/Ti ratio; and depositing a third TiAl layer on the second TiAl layer and comprising a third Al/Ti ratio less than the second Al/Ti ratio” along with other limitations of the claim.
Regarding claim 16, the prior art of record does not disclose or fairly suggest a method with steps of “depositing a titanium-aluminum (TiAl) stack on the barrier layer, wherein the TiAl stack comprises a plurality of TiAl layers, and wherein an Al/Ti ratio at a top surface of the TiAl stack that is higher than an Al/Ti ratio at a bottom surface of the TiAl stack in contact with the barrier layer” along with other limitations of the claim. 
The prior art of record are Jangjian et al. (US 2017/0125298 A1), Lee et al. (US 2015/0155365 A1).
Jangjian discloses a workfunction layer (148a in Fig. 1 of Jangjian) made of TiAl.  The TiAl layer has smaller Al/Ti ratio at the center and higher Al/Ti ratio at the surface regions (see [0012] of Jangjian).  Lee discloses a similar effect in a TiAl workfunction layer (291 in Fig. 5 of Lee).  Lee discloses that Al diffuses toward the surfaces of the TiAl layer to form TiAl3 (see [0032] and Fig. 13 of Lee).  Thus, there is no evidence that discloses a multilayer structure of TiAl where Al/Ti ratio is higher at center and lower at the surfaces as described in the claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Primary Examiner, Art Unit 2822